BARNARD, P. J.,
(dissenting.) .The parties were married on the 18th of October, 1883. The papers show that the plaintiff was the putative father of an illegitimate child to be born of the defendant. The parties, and the families of the parties, were both Roman Catholics. The defendant made her condition known to the priest, and he saw the plaintiff. He denied his offense, and the priest told him that the father and brother of the .girl were resolute, fierce men, who would avenge the destruction of her honor. Subsequently, the plaintiff confessed his guilt to the priest, and said .he was willing to marry the defendant and make the child legitimate, but that he would not live with her. They were married. The proof of threats is very slight, and is not unusual in cases similar to the one under consideration. There is apparent no real threat which was at all likely to result in violence. Passionate words would be natural, where the social wrong was so great, from ’father and brother. The consent was at last given from a sense • .of duty, and all threats defied beyond legitimatizing the unborn .child. The lapse of time is so great that equity should not sever the bond. It was over eight years after the marriage that the -complaint was made. The judgment should be reversed, .with costs, and a new trial granted.